Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement effective as of May 4, 2011 (the “Effective Date”) is
between AuthenTec, Inc., a Delaware corporation (the “Company” or “AuthenTec”),
and Philip L. Calamia (“Employee”).
 
1.
Employment.  The Company hereby employs Employee and Employee hereby accepts
employment with the Company to assist in the development and to promote the
operation of the business carried on by the Company, subject to the following
conditions:

 
 
(a)
Position.  Employee will serve as Chief Financial Officer, reporting to the
Chief Executive Officer and will perform such duties and will exercise such
responsibilities, commensurate with such position, on behalf of the Company as
from time to time will be assigned to him.  During his service hereunder,
Employee will at all times provide his full working time and best efforts to the
performance of his obligations and duties hereunder; provided, however, that
nothing herein contained will be deemed to prevent or limit the right of
Employee to (i) invest his funds in the capital stock or other securities of any
corporation except a competitor or (ii) serve on the boards of directors or
advisory committees of charitable organizations, trade organizations or other
companies which are not competitors and which are previously approved in writing
by the Company or (iii) engage in other personal business matters that do not
interfere with the performance of Employee’s duties as described above.

 
 
(b)
Base Compensation.  During the term of his employment hereunder, Employee will
be paid an annual base salary at the rate of $235,000 (“Base Compensation”),
payable in equal bi-weekly installments in arrears; provided however, that
beginning with the standard review cycle planned for 2012, the Board will review
and, in its discretion, may increase Employee’s Base Compensation based on the
Company’s performance and Employee’s contributions. Employee’s Base Compensation
shall not be reduced, without prior written agreement, except in accordance with
a Board approved reduction that is uniformly applied to all Employees who are
employed as Directors and above within the Company.

 
 
(c)
Bonus Plan; Annual Bonus.  In addition, Employee will be eligible to participate
in AuthenTec’s annual bonus plans which are generally available to other senior
level Employees of AuthenTec as may be approved from time to time.

 
 
(d)
Equity Grants.  The Employee shall be eligible to participate in and receive
grants commensurate with his senior level position of stock options and other
equity-based awards under any compensation plan, programs or agreements of the
Company made available generally to its senior executives; provided that the
amount, timing, and other terms of any future grant shall be determined by the
Board (or the Compensation Committee thereof) in its sole discretion.

 
 
(e)
Other Benefits.

 
 
(i)
Insurance and Other Benefits.  Employee shall be entitled to participate in all
of the benefits afforded full-time AuthenTec employees, subject to the various
eligibility requirements of the specific benefit plans and subject, in some
cases, to Employee contributions to such plans.  These benefits shall include
group health, dental and vision plans, a 401(k) deferred compensation plan, life
insurance and short term disability coverage, as well as optional supplemental
life insurance and long term disability coverages.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
Vacation.  Employee shall be entitled to an annual vacation of three (3) weeks
per year for the first year of employment and increasing to four (4) weeks per
year thereafter.  Unused vacation shall be accrued pursuant to the Company’s
policy.

 
 
(iii)
Transition/Relocation Assistance.  The Company shall reimburse Employee for
transition-related expenses up to a maximum of $20,000 for expenses incurred in
2011 and $20,000 for expenses incurred in 2012.  These expenses may include
temporary living costs, rental car, and airfare to/from Philadelphia.

 
Additionally, it is anticipated that the Employee will relocate to the
Melbourne, Florida area after two (2) years.  At that time the Company will
provide a relocation package in an amount not to exceed $125,000, subject to
approval by the Board of Directors.  The specifics of the relocation package
will be mutually determined based on Employee’s personal needs and Company
guidelines, and in compliance with Internal Revenue Code Section 409A.   Should
the Employee voluntarily decide to leave the Company within one year of
receiving relocation assistance, 100% of all relocation monies paid will be due
as reimbursement to AuthenTec on the Employee’s last day of work.
 
 
(iv)
Reimbursement of Expenses.  The Company shall reimburse Employee for all
reasonable travel, temporary lodging, entertainment and other expenses incurred
or paid by Employee in connection with or related to the performance of his
duties or responsibilities under this Agreement, provided that Employee submits
to the Company substantiation of such expenses sufficient to satisfy the
Company’s expense reimbursement policies and the record keeping guidelines
promulgated from time to time by the Internal Revenue Service.

 
 
(v)
Indemnification; Liability Insurance:  Company agrees to indemnify Employee and
hold Employee harmless to the fullest extent permitted by Delaware law and under
the bylaws of Company against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorneys’ fees), losses, and damages resulting from the Employee’s good-faith
performance of his duties and obligations.  Company shall cover Employee under
directors and officers’ liability insurance in substantially the same amount and
on substantially the same terms as Company covers its other active officers and
directors.

 
2.
Term of Employment; Termination.

 
 
(a)
Term.  Nothing in this agreement shall be construed as a contractual guarantee
of employment.  Employment is both considered “at will” and, subject to local
law, may be discontinued by either party, with or without cause, at any time.

 
 
(b)
Termination; Post-Termination Matters.

 
 
(i)
Termination.

 
 
(A)
Voluntary Termination By Employee.  Employee will give the Company at least
thirty (30) days prior written notice as to the date of any voluntary
termination by Employee, specifying therein the date of termination.

 
 
(B)
Termination By the Company For Cause.  The Company may terminate Employee’s
employment hereunder at any time for Cause.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(C)
Termination By The Company Without Cause.  The Company may terminate Employee’s
employment upon at least thirty (30) days prior written notice Without
Cause.  Any such termination Without Cause will be within the sole discretion of
the Company.  Such discretion if exercised by the Company will be unlimited and
will not be subject to any test of reasonableness by any court of law or by
Employee.

 
 
(D)
Constructive Termination Of Employee.  Employee may terminate his employment
upon written notice to the Company of any one of the following events that
occurs, if not cured and corrected by the Company or its successor within thirty
(30) business days after written notice thereof by the Employee to the Company
or its successor (“Good Reason”):  (i) any adverse change in the Employee’s
titles or position that constitutes a material diminution or material adverse
change in authority as compared to the authority of the Employee’s title or
position as of the Effective Date; (ii) any material reduction in the Employee’s
annual Base Compensation as in effect on the Effective Date (other than as set
forth in the proviso to item (v)); (iii) a substantial diminution or material
adverse change in the Employee’s duties and responsibilities (other than a
change due to the Employee’s total and permanent disability or as an
accommodation under the Americans With Disabilities Act); (iv) any requirement
that the Employee relocate, by more than 50 miles, the principal location from
which he performs services for the Company as compared to such location as of
the Effective Date; (v) any other material breach of this Agreement by the
Company; (vi) failure of Company to obtain the agreement from any successor to
Company to assume and agree to perform this Agreement;  provided, however, that
no diminution of title, position, duties or responsibilities shall be deemed to
occur solely because the Company becomes a subsidiary of another corporation or
entity or because there has been a change in the reporting hierarchy incident
thereto involving the Employee.

 
 
(E)
Death or Disability.  If the Company determines in good faith that Employee has
become Disabled (as defined below), it may give to Employee written notice of
its intention to terminate Employee’s employment.  In such event, Employee’s
employment with the Company shall terminate effective on the 30th day after
receipt of such written notice by Employee, provided that, within the 30 days
after such receipt, Employee shall not have returned to full-time performance of
Employee’s duties.  For purposes of this Agreement, Employee shall be Disabled
if either of the following conditions is met, as determined by the Board in good
faith: (i) Employee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (ii) Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.

 
 
(ii)
Severance.

 
 
(A)
If Employee’s employment is terminated pursuant to Sections 2(b)(i)(A), (B) or
(E), the Company shall pay Employee his Base Compensation through his actual day
of termination and any amounts earned, accrued or owing to Employee but not yet
paid under Section 1(e) above (collectively, the “Accrued Obligations”), and the
Company shall have no further liability or obligation to Employee, his
executors, heirs, assigns or other persons claiming under or through his estate.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(B)
If the Company terminates Employee’s employment Without Cause pursuant to
Section 2(b)(i)(C) or Employee terminates his employment in accordance with
Section 2(b)(i)(D) then, the Company shall pay to Employee his Accrued
Obligations and, provided Employee executes a general release with language
acceptable to the Company (a “Release”), the Company shall also provide Employee
with the following:

 
 
(I)
Payment in an aggregate amount equal to twelve (12) months of Employee’s
then-applicable annual Base Compensation, plus a pro-rata portion of his target
bonus opportunity under AuthenTec’s annual bonus plan for the year in which his
termination occurs (with the pro-ration based on (i) the portion of the fiscal
year for which he was employed and (ii) an assessment by the Compensation
Committee of the actual level of achievement of the performance goals relating
to the Target Bonus Opportunity through the date of termination), which amount
will be paid to Employee in a single lump sum on the 60th day after his
termination of employment.

 
 
Payment in an aggregate amount equal to twelve (12)  months of the COBRA costs
associated with continuation of benefits under the Company’s Employee healthcare
benefit plans (medical, dental, prescription) in which Employee participated
immediately prior to Employee’s termination of employment.  Payment will be made
to the Employee within sixty (60) days after Employee’s termination of
employment.

 
 
(II)
The assignment, at Employee’s option, of life and disability insurance policies
insuring Employee, provided that Employee shall thereafter be responsible for
any premium payments and such assignment shall only be permitted if allowed
under the terms of the applicable insurance policy.

 
 
(III)
Subject to Section 2(b)(ii)(B)(IV) below, the treatment of outstanding equity
awards, as follows:

 
(i)  the portion of Employee’s outstanding stock options, stock appreciation
rights and other awards in the nature of rights that may be exercised that would
have become vested and exercisable within 12 months following the effective date
of his termination shall become fully vested and exercisable as of the effective
date of his termination and shall thereafter remain exercisable for a period of
one (1) year or until the earlier expiration of the original term of the award;
 
(ii)  all time-based vesting restrictions on Employee’s outstanding equity
awards that would have lapsed within 12 months following the effective date of
his termination shall lapse as of the effective date of his termination; and
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)  the payout level under all of Employee’s performance-based awards that
(A) were outstanding immediately prior to the effective date of his termination,
and (B) would have been eligible to have been earned within 12 months following
the effective date of his termination, shall be determined and deemed to have
been earned as of the effective date of his termination based upon an assumed
achievement of all relevant performance goals at the “target” level, and there
shall be a pro rata payout to Employee on the 60th day after the effective date
of his termination of employment (or such later date as may be required pursuant
to Section 4(g)), based upon the length of time within the performance period
that has elapsed prior to the effective date of termination of employment.
 
Any outstanding equity awards that do not vest pursuant to the foregoing
provisions, if any, shall remain outstanding for an additional six (6) months
following the effective date of Employee’s termination, but such outstanding
equity awards shall not continue to vest or become exercisable during such
6-month period except as otherwise provided in Section 2(b)(ii)(B)(IV) below. 
At the end of such 6-month period, Employee’s outstanding and unvested equity
awards shall be cancelled and Employee shall forfeit all of his right, title and
interest in and to such equity awards as of such date, without further
consideration or any act or action by Employee.
 
 
(IV)
If the Company terminates Employee’s employment Without Cause pursuant to
Section 2(b)(i)(C) or Employee terminates his employment in accordance with
Section 2(b)(i)(D) either (1) during the six months prior to the effective date
of a Change of Control, unless the Company reasonably demonstrates that such
termination of employment was not in connection with or anticipation of a Change
of Control, or (2) during the twelve (12) months following the effective date of
a Change of Control, then:

 
(i)  Employee’s options, stock appreciation rights, and other awards in the
nature of rights that may be exercised that were outstanding immediately prior
to the effective date of the Change of Control shall become fully vested and
exercisable as of the effective date of his termination and shall thereafter
remain exercisable for a period of one (1) year or until the earlier expiration
of the original term of the award;
 
(ii)  all time-based vesting restrictions on Employee’s equity awards that were
outstanding immediately prior to the effective date of the Change of Control
shall lapse as of the effective date of his termination; and
 
(iii)  the payout level under all of Employee’s performance-based awards that
were outstanding immediately prior to the effective date of the Change of
Control shall be determined and deemed to have been earned as of the effective
date of the Change of Control based on an assumed achievement of all relevant
performance goals at the “target” level, and there shall be a payout of the full
award to Employee on the 60th day after the effective date of his termination of
employment (or such later date as may be required pursuant to Section 4(g)).
 
 
5

--------------------------------------------------------------------------------

 
 
 
(V)
Vested Equity Awards shall remain exercisable for a period of twelve (12) months
from the termination date; provided, however, that to the extent any Equity
Awards are “incentive stock options”, such options shall cease to be “incentive
stock options” after 90 days following the termination date.  Notwithstanding
the foregoing, no Equity Awards may be exercised after the end of the original
maximum term of the Equity Award.  The parties acknowledge and agree that this
letter serves to amend the applicable Equity Award grant agreements to comport
with the provisions set forth herein.

 
 
(iii)
Definitions.  As used in this Agreement.

 
 
(A)
A “voluntary termination” of employment means any termination of Employee’s
employment with the Company, other than Termination for Cause or Without Cause
by the Company, termination due to death or disability or termination by
Employee for Good Reason.

 
 
(B)
“Termination for Cause” means Employee’s termination if such termination results
from any one or more of the following events, circumstances or occurrences:  (i)
the Employee’s material breach of any written employment, consulting, advisory,
proprietary information, nondisclosure or other agreement with the Company and
his or her subsequent failure to cure such breach to the satisfaction of the
Company within thirty (30) days following written notice of such breach to the
Employee by the Company; (ii) the Employee’s conviction of, or entry of a plea
of guilty or nolo contendere to, a felony or any misdemeanor involving moral
turpitude if the Board reasonably determines that such conviction or plea
materially adversely affects the Company; (iii) the commission of an act of
fraud or dishonesty by the Employee if the Company reasonably determines that
such act materially adversely affects the Company; or (iv) Employee’s
intentional damage or destruction of substantial property of the Company.  The
determination of “cause” shall be made in good faith by the Company and its
determination shall be final and conclusive.

 
 
(C)
A termination “Without Cause” means a termination at the will of the Company
other than Termination for Cause.

 
 
(D)
“Change of Control” shall mean the earliest to occur of (i) a merger or
consolidation to which the Company is a party and which results in, or is
effected in connection with, a change in ownership of a majority of the
outstanding shares of voting stock of the Company, (ii) any sale or transfer of
all or substantially all of the assets of the Company to an unaffiliated third
party or (iii) a liquidation or dissolution of the Company.

 
 
(E)
“Equity Award” means any option, stock appreciation right, restricted stock,
restricted stock unit, performance share or performance unit award or other
award with respect to shares of the capital stock of the Company granted to you
by the Company prior to a Change in Control, including any such award which is
assumed or continued by, or for which a replacement award is substituted by, any
successor to the Company in connection with the Change in Control.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(c)
Post-Termination Matters.

 
 
(i)
Return of Materials.  Upon any termination of Employee’s employment, Employee
will promptly return to the Company all personal property of the Company and all
copies and originals of documents and other tangible impressions, in any medium,
containing confidential or proprietary information of the Company.

 
 
(ii)
Expenses.  The Company will pay to Employee all expenses permitted to be
reimbursed hereunder within ten (10) days after appropriate documentation has
been submitted by Employee.

 
 
(iii)
Noncompete; Nonsolicitation.  During the term hereof and the period specifically
indicated in subsections (A), (B), (C) and (D) below, following termination of
Employee’s employment for any reason, Employee will not, directly or indirectly,
on behalf of himself or any behalf of anyone else:

 
 
(A)
for a period of twelve (12) months, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any other capacity whatsoever (other than as the holder of not more than five
percent (5%) of the total outstanding stock of a publicly-held company), engage
in any business activity that directly competes with the kind or type of
products or services of developed or being developed, produced marketed,
distributed, planned, furnished or sold by the Company while Employee was
employed by the Company;

 
 
(B)
for a period of twelve (12) months, call upon any of the customers of the
Company who are such at the time of Employee’s termination of employment
hereunder, for the purpose of soliciting or providing any product or service the
same as or similar to any product or service provided by the Company at any time
during Employee’s employment with the Company; and

 
 
(C)
for a period of twelve (12) months, communicate with any of the other Employees,
consultants or representatives of the Company for the purpose of inducing such
Employees, consultants or representatives to discontinue their relationship with
the Company or to establish a relationship with Employee or any Competitive
Business; and

 
 
(D)
for a period of twelve (12) months, solicit, divert or take away or attempt to
solicit, divert or take away any of the customers, clients, licenses, strategic
partners or patrons of the Company who are such at the time of the Employee’s
termination of employment with the Company.

 
 
(vi)
Reasonableness of Covenants.  Employee covenants and agrees with the Company
that, if Employee violates any of his covenants or agreements under Section
2(c)(iii), the Company will be entitled, subject to any limitations of Florida
law, to an accounting and repayment of all profits, compensation, commissions,
remuneration or benefits that Employee has directly realized or may directly
realize as a result of, growing out of or in connection with any such violation;
such remedy will be in addition to and not in limitation of any injunctive
relief or other rights or remedies that the Company is or may be entitled at law
or in equity or under this Agreement.  In the event that, notwithstanding the
foregoing, any part of the covenants set forth in Section 2(c)(iii) is held by a
court of competent jurisdiction to exceed the restrictions which such court
deems reasonable and enforceable, such restrictions will be deemed to become and
thereafter be the maximum restrictions that such court deems reasonable and
enforceable.

 
 
7

--------------------------------------------------------------------------------

 
 
3.
Proprietary Information and Inventions.  Employee has executed and delivered (or
will execute and deliver on the date hereof) such customary confidentiality and
invention assignment agreements during the term hereof as the Company requests
of its Employees (the “Employee NDA”).  Employee represents and warrants to the
Company that Employee is not bringing with him, and covenants with the Company
that he will not use in the course of his employment with Company, any
proprietary rights or intellectual property rights to which he does not lawfully
possess.

 
4.
Miscellaneous.

 
 
(a)
Governing Law.  This Agreement will be subject to and governed by the laws of
the State of Florida, without regard to its conflict of laws provisions.

 
 
(b)
No Waiver; Amendment.  Failure to insist upon strict compliance with any
provision hereof will not be deemed a waiver of such provision or any other
provision hereof.  This Agreement may not be modified except by a written
agreement executed by the parties hereto.

 
 
(c)
Severability; Context.  The provisions of this Agreement will be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof will not affect the validity or enforceability of the other
provisions hereof.  Whenever required by the context, the singular number will
include the plural and the masculine or neuter gender will include all genders.

 
 
(d)
Survival and Priority.  Provisions herein which by their terms so provide will
survive any termination of this Agreement or of termination of Employee’s
employment by the Company.  Each of the parties hereto acknowledge and agrees
that this Agreement supersedes any existing agreements and any agreements
entered into after the date hereof (unless specifically stating otherwise
therein) to which the Company and Employee are parties or subject to relating to
the subject matter contained herein; provided, however, that nothing contained
herein shall be deemed to terminate or limit in any way the rights of the
Company under the Employee NDA.

 
 
(e)
Successors.

 
 
(i)
Company’s Successors.  Any successor to the Company (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Company’s business and/or assets shall assume
the Company’s obligations under this Agreement and agree expressly to perform
the Company’s obligations under this Agreement in the same manner and to the
same extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
that assumes this Agreement or that becomes bound by the terms of this Agreement
by operation of law.

 
 
(ii)
Employee’s Successors.  Without the written consent of the Company, the Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity.  Notwithstanding the foregoing,
except as provided herein,  the terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(f)
Equitable Relief; Arbitration.

 
 
(i)
In the event of a breach or threatened breach by Employee of the provisions of
this Agreement, the Company will, in addition to any other rights and remedies
available to it, at law or otherwise, be entitled to an injunction to be issued
by any court of competent jurisdiction enjoining and restraining Employee from
committing any present violation or future violation of this
Agreement.  Employee hereby (1) agrees that any such action shall be brought in
the state or federal courts of the State of Florida; (2) irrevocably submits to
the personal jurisdiction of such courts; (3) consents to service of process;
and (4) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction or service of process.

 
 
(ii)
The parties agree that, except as set forth in Section 4(f)(i) above, any
controversy, claim or dispute arising out of or relating to this agreement, or
the breach thereof, except as discussed herein or arising out of or relating to
the employment of the Employee, or the termination thereof, including any
statutory or common law claims under federal, state or local law, including all
laws prohibiting discrimination in the workplace, shall be resolved by
arbitration in Melbourne, Florida, in accordance with the employment dispute
resolution rules of the American Arbitration Association.  The parties agree
that any award rendered by the arbitrator shall be final and binding, and that
judgment upon the award may be entered in any court having jurisdiction
thereof.  The parties further acknowledge and agree that, due to the nature of
the confidential information, trade secrets, and intellectual property belonging
to the Company to which Employee has or will be given access, and the likelihood
of significant harm that the Company would suffer in the event that such
information was disclosed to third parties, nothing in this Section 4(f)(ii)
shall preclude the Company from going to court to seek injunctive relief to
prevent Employee from violating the obligations established in Sections 2 and 3
of this Agreement.  Subject to Section 4(f)(iii), each party shall bear its own
costs in any such arbitration, and the parties shall share the expenses of the
arbitrator.

 
 
(iii)
Employee shall be entitled to receive interest (at the Wall Street Journal prime
rate) on any overdue payments of severance compensation (accruing from the
sixtieth day after termination) or expenses hereunder if the Company shall fail
to make the payments provided for herein and is in breach hereof at the time of
termination (no inference being created that the Company shall have any right to
withhold payment).

 
 
(g)
Compliance with Section 409A.

 
 
(i)
This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A of the
Internal Revenue Code (the “Code”) and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (any applicable transition
relief under Section 409A of the Code).  Nevertheless, the tax treatment of the
benefits provided under the Agreement is not warranted or guaranteed.  Neither
the Company nor its directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Employee as a result of the application of Section 409A of the Code. (ii)For
purposes of Section 409A, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.

 
 
9

--------------------------------------------------------------------------------

 
 
 
(iii)
With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, Employee, as specified under this Agreement, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 
 
(iv)
“Termination of employment,” or words of similar import, as used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, the Employee’s
“separation from service” as defined in Section 409A.

 
 
(v)
If a payment obligation under this Agreement or other compensation arrangement
arises on account of Employee’s separation from service while Employee is a
“specified employee” (as defined under Section 409A and determined in good faith
by the Compensation Committee), any payment of “deferred compensation” (as
defined under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12))
that is scheduled to be paid within six (6) months after such separation from
service shall accrue without interest and shall be paid within 15 days after the
end of the six-month period beginning on the date of such separation from
service or, if earlier, within 15 days after the appointment of the personal
representative or executor of Employee’s estate following his death.

 
 
(vi)
Whenever in this Agreement a payment or benefit is conditioned on Employee’s
execution or non-revocation of a release of claims, such release must be
executed and all revocation periods shall have expired within 60 days after the
date of termination; failing which such payment or benefit shall be
forfeited.  If such payment or benefit constitutes non-exempt deferred
compensation, then, subject to subsection (v) above, such payment or benefit
that would have otherwise been payable during such 60-day period shall be
accumulated and paid on the 60th day after the Date of Termination provided such
release shall have been executed and such revocation periods shall have
expired.  If such payment or benefit is exempt from Section 409A of the Code,
the Company may elect to make or commence payment at any time during such 60-day
period.

 
 
(h)
Notices.  Unless otherwise herein provided, notice required or permitted to be
given to a party pursuant to the provisions of this Agreement will be in writing
and will be effective and deemed given under this Agreement on the earliest
of:  (i) the date of personal delivery; (ii) the date of delivery by facsimile;
or (iii) the next business day after deposit with a nationally-recognized
courier or overnight service, including FedEx or Express Mail, for United Sates
deliveries or three (3) business days after such deposit for deliveries outside
of the United States.  All notices not delivered personally or by facsimile will
be sent with postage and other charges prepaid and properly addressed to the
party to be notified at the address set forth on the signature page of this
Agreement, or at such other address as such party may designate by ten (10)
days’ advance written notice to the other party hereto.  All notices for
delivery outside the United States will be sent by facsimile, or by nationally
recognized courier or overnight service, including Express Mail.  Notices to the
Company by Mr. Calamia will be marked to the Chairman of the Board.

 
 
10

--------------------------------------------------------------------------------

 
 
 
(i)
Counterparts.  This Agreement may be executed in counterparts, each of which
will be an original and both of which together will constitute one instrument.

 
IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first written above.
 
 

  AuthenTec, Inc.   EMPLOYEE:         By: /s/ Lawrence J. Ciaccia   /s/ Philip
L. Calamia Name: Lawrence J. Ciaccia   Philip L. Calamia Title:
Chief Executive Officer
   

 
 
 
11